Exhibit 10.1

 

ACUSPHERE, INC.



EXECUTIVE RETENTION BONUS PLAN

 

Effective as of the Effective Date, Acusphere, Inc. (the “Company”) sets forth
herein the terms of its Executive Retention Bonus Plan (the “Plan”) as follows:

 

SECTION 1.                                PURPOSE

 

The Board of Directors of the Company (the “Board”) believes that it is in the
best interests of the Company to encourage the continued dedication to the
Company of its executive officers in the face of potentially distracting
circumstances arising from the Company’s financial condition and therefore
desires to provide incentives to selected employees to remain employed through
the date on which the Company receives a complete response letter from the U.S.
Food and Drug Administration (“FDA”) in response to the Company’s new drug
application (hereinafter, such date is referred to as the “PDUFA Date.”)

 

SECTION 2.                                DEFINITIONS

 

(a)                                  “Annual Base Salary” means, with respect to
an Employee, the annual base salary payable to the Employee by the Company as of
the Effective Date, before taking into account the voluntary 10% or 20%
reduction in base salary taken by the Employee on August 1, 2008.

 

(b)                                 “Board” means the Board of Directors of the
Company.

 

(c)                                  “Cause” means and shall be limited to: 
(i) neglect of or refusal to perform, other than as a result of sickness,
accident or similar cause beyond the Employee’s control, any duty or
responsibility as an Employee of the Company after notice from the Company;
(ii) any material breach of any agreement with the Company; (iii) dishonesty
with respect to the Company or the commission of any crime (other than minor
traffic violations); or (iv) any material misconduct or material neglect of
duties in connection with the business affairs of the Company.

 

(d)                                 “Code” means Internal Revenue Code of 1986,
as amended.

 

(e)                                  “Company” means Acusphere, Inc., or its
successor.

 

(f)                                    “Employee” means a regular full-time
employee of the Company whose name is listed on Schedule A attached hereto.

 

(g)                                 “Effective Date” means December 12, 2008.

 

(h)                                 “Payment Date” means the day which is
fifteen days after the PDUFA Date.

 

--------------------------------------------------------------------------------


 

(i)                                     “Stay Period” means the period
commencing on December 12, 2008 and ending on the Payment Date.

 

SECTION 3.                                RETENTION BONUS

 

(a)                                  The Company shall provide retention bonuses
to selected Employees who have performed services and maintained professionalism
and job flexibility during the Stay Period and who remain in their positions
throughout the Stay Period, or who are terminated by the Company as a result of
termination of their position prior to the Payment Date.  Such retention bonuses
shall be payable in a lump sum on the Payment Date, or upon such termination of
employment by the Company, if earlier.  The amount of the retention bonus shall
be equal to one-third of the Employee’s Annual Base Salary.

 

(b)                                 To the extent the Employee receives
severance payments under the Executive Employment Agreement between the Employee
and the Company as a result of termination of employment prior to the Payment
Date, the Employee will not be eligible for payment hereunder in connection with
such termination of employment.

 

(c)                                  If an Employee is terminated for Cause, or
any other reason other than a termination of the Employee’s position, or resigns
his or her employment during the Stay Period, he or she shall not be entitled to
any retention bonus.

 

SECTION 4.                                PARACHUTE PAYMENT

 

In the event any payment to any Employee under this Plan, when combined with any
other compensation payment that is contingent on a change in control of the
Company, exceeds in the aggregate the amount that may be deducted by the Company
by reason of the operation of Section 280G of the Code, the amount of any
payment to such Employee under this Plan shall be reduced to the maximum amount
which can be deducted by the Company.

 

SECTION 5.                                WITHHOLDING

 

All payments required to be made by the Company hereunder to an Employee shall
be subject to the withholding of such amounts relating to taxes as the Company
reasonably may determine it should withhold pursuant to any applicable law or
regulation.

 

SECTION 6.                                ADMINISTRATION

 

The Plan shall be administered by either the Board or the person(s) appointed by
the Board from time to time to administer the Plan (in either case, the
“Administrator”).  The Administrator shall have the power and authority to
interpret the terms and provisions of the Plan, to make all determinations it
deems advisable for the administration of the Plan, to decide all disputes
arising in connection with the Plan and to otherwise supervise the
administration of the Plan.  All decisions and interpretations of the
Administrator shall be binding on all persons.

 

2

--------------------------------------------------------------------------------


 

SECTION 7.                                GOVERNING LAW

 

This Plan shall be governed by the laws of the United States to the extent
applicable and otherwise by the laws of the Commonwealth of Massachusetts,
excluding the choice of law rules thereof.

 

SECTION 8.                                SEVERABILITY

 

If any part of any provision of this Plan shall be invalid or unenforceable
under applicable law, such part shall be ineffective to the extent of such
invalidity or unenforceability only, without in any way affecting the remaining
parts of such provision or the remaining provisions of this Plan.

 

SECTION 9.                                DISCLAIMER OF RIGHTS

 

No provision in this Plan shall be construed to confer upon any individual the
right to remain in the employ or service of the Company, or to interfere in any
way with any contractual or other right or authority of the Company either to
increase or decrease the compensation or other payments to any individual at any
time, or to terminate any employment or other relationship between any
individual and the Company. The obligation of the Company to pay any benefits
pursuant to this Plan shall be interpreted as a contractual obligation to pay
only those amounts described herein, in the manner and under the conditions
prescribed herein. The Plan shall in no way be interpreted to require the
Company to transfer any amounts to a third party trustee or otherwise hold any
amounts in trust or escrow for payment to any participant or beneficiary under
the terms of the Plan.

 

3

--------------------------------------------------------------------------------


 

Schedule A

 

Sherri Oberg

 

Larry Gyenes

 

Michael Slater

 

Rick Walovitch

 

Don Chickering

 

4

--------------------------------------------------------------------------------